Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 1 of 26 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION



  CHRISTIE MARTINO, an individual,                   CIVIL ACTION

                      Plaintiff,
                                                     Case No. 2:21-cv-031
  v.
                                                     Judge:
  INFINITE POOL FINISHES, LLC, a
  Florida limited liability company,                 Mag. Judge:

                      Defendant.



               COMPLAINT AND DEMAND FOR JURY TRIAL

        NOW COMES the Plaintiff, CHRISTIE MARTINO (“MARTINO”), by

 and through undersigned counsel, and states the following for her Complaint:

                               CAUSES OF ACTION

       1.     This is an action brought under the Family & Medical Leave Act

(FMLA), Americans with Disabilities Act (ADAAA) and Fair Labor Standards

Act (FLSA) for (1) interference in violation of the FMLA, (2) retaliation in violation

of the FMLA, (3) disability discrimination in violation of the ADAAA, (4)

disability discrimination in violation of the FCRA, (5) retaliation in violation of

the ADAAA, (6) retaliation in violation of the FCRA, and (7) unpaid overtime.




                                          1
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 2 of 26 PageID 2




                                     PARTIES

      2.     Plaintiff, CHRISTIE MARTINO (“MARTINO”) is an individual

and a resident of Florida who at all material times resided in Lee County, Florida

and was employed by INFINITE POOL FINISHES, LLC (“INFINITE” or

“Defendant”).

      3.     Defendant, INFINITE is a Florida limited liability company that

employed MARTINO in Lee County, Florida.

     4.       INFINITE employs in excess of 50 employees and is an employer

under the FMLA, ADAAA and FCRA.

                            JURISDICTION AND VENUE

      5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

      6.      Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff resides in, and the Defendant conducts

business in, and some or all of the events giving rise to Plaintiff’s claims occurred

in Lee County, Florida, which is within the Middle District of Florida. Venue is

proper in the Fort Myers Division under Local Rule 1.02(b)(5) since Lee County is

within the Fort Myers Division.

      7.      MARTINO received her Notice of Right to Sue from United States

Equal Employment Opportunity Commission (“EEOC”) on October 23, 2020 and

the instant Complaint is filed within the time frame required under the law. (A

true and accurate copy of the Notice of Right to Sue is attached as Exhibit A).

                                         2
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 3 of 26 PageID 3




                          GENERAL ALLEGATIONS

      8.      MARTINO began her employment with the Defendant on or about

January 30, 2017.

      9.      MARTINO was employed by the Defendant as a scheduler on a full-

time basis.

       FMLA/ADAAA/FCRA Allegations

      10.     MARTINO always performed her assigned duties in a professional

manner and was very well qualified for her position despite her impairments of

the musculoskeletal system.

      11.     MARTINO      received   good   performance    reviews   from    the

Defendant’s managers until she suffered a serious injury on August 16, 2019,

which required one week in the hospital.

      12.     MARTINO immediately disclosed her serious health condition

(severely broken leg) to the Defendant and informed the Defendant that she could

(and would) continue to perform the essential functions of her position from home

for a short period of time until she recuperated. However, the Defendant refused

and placed her on unpaid leave without engaging in any interactive process.

      13.     While in the hospital, the Defendant’s human resources manager

went to the hospital and collected MARTINO’s company cell phone.

      14.     On September 3, 2019, the Defendant provided MARTINO with

FMLA- paperwork for the first time.

                                       3
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 4 of 26 PageID 4




       15.    On September 9, 2019, MARTINO advised the Defendant that she

could return to work if she would be permitted to work from home, which she

could have easily done as all she needed to complete her duties was a phone and

internet.

       16.   The Defendant never responded to MARTINO’s request.

       17.   On October 10, 2019, MARTINO requested to be reinstated to her

former position but was then told by the Defendant that her position had been

filled during her medical leave.

       18.   The Defendant had no intention of returning MARTINO to work and

instead sought to – and did – replace her.

       19.   The Defendant terminated MARTINO as a result of her request for

FMLA leave and her taking of the same (which was a request for reasonable

accommodation), which stemmed from her serious health condition.

       20.   The Defendant's tangible, adverse employment actions were causally

connected to MARTINO's need for FMLA leave and request for reinstatement, her

disability and her request for reasonable accommodation.

       21.   The Defendant intentionally and systematically discriminated against

MARTINO by using her disability, serious health condition, her need for FMLA

leave and request for reinstatement as the substantial or motivating factors in the

Defendant’s decision not to continue MARTINO's employment and terminating

her.

                                        4
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 5 of 26 PageID 5




      22.    The Defendant terminated MARTINO as a direct result of her

disability, request and need for FMLA leave, and request for reinstatement.

      23.     The Defendant’s decision to terminate MARTINO’s employment

violated MARTINO’s rights under the FMLA.

       FLSA Allegations

      24.     The Defendant is a Florida limited liability company and is a covered

employer under the FLSA (29 U.S.C. §203(d), (r) and (s)). The Defendant performs

pool renovations and pool finishes, and has gross annual sales well in excess of

$500,000.00 per year and is engaged in interstate commerce. The Defendant’s

employees are engaged in interstate commerce and their business model

specifically caters to persons traveling interstate, such as “snow birds.” The

Defendant collects monies, most of which is from out-of-state sources. The

Defendant has the authority to hire, fire, assign work, withhold work and affect

the terms and conditions of persons like MARTINO. The Defendant supervised

and controlled MARTINO’s work schedules and conditions of employment, in

addition to determining the rate and method of payment for MARTINO. The

Defendant maintains employment records of MARTINO. The Defendant was the

employer of MARTINO.

      25.     MARTINO’s principal job duties were to schedule the installation

of residential pool installations.

      26.     MARTINO’s position required only a high school education or

                                        5
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 6 of 26 PageID 6




equivalent, and did not require any specialized training.

      27.     The Defendant initially paid MARTINO on an hourly basis. But

while her job duties did not change, the Defendant changed MARTINO’s pay

from an hourly rate to a salary basis.

      28.     However, MARTINO was not exempt under the FLSA, but rather

should have always been deemed an hourly employee, because the Defendant:

              a. Failed to allow MARTINO to possess or execute primary job

                   duties that consisted of exercising independent judgment with

                   respect to matters of significance;

              b. Failed to allow MARTINO to supervise any other employees, or

                   have the authority to affect the terms and conditions of any other

                   employees’ employment;

              c. Failed to have MARTINO’s duties be directly involved with the

                   administration of the Defendant’s business;

              d. Failed to allow MARTINO any management duties whatsoever;




              e. Failed to allow MARTINO to make decisions on behalf of the

                   Defendant that consisted of exercising any independent

                   judgment on matters of significance;

              f.   Failed to allow MARTINO any authority to make decisions that

                   bind the Defendant;

                                           6
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 7 of 26 PageID 7




           g. Failed to allow MARTINO authority to formulate, affect,

                interpret, or implement management policies or operating

                practices;

           h. Failed to allow MARTINO major assignments in conducting the

                operations of the business;

           i.   Failed to allow MARTINO work that affects business

                operations to a substantial degree;

           j.   Failed to allow MARTINO authority to commit the employer in

                matters that have significant financial impact;

           k. Failed to allow MARTINO authority to waive or deviate from

                established policies and procedures without prior approval;

           l.   Failed to allow MARTINO authority to negotiate and bind the

                company on significant matters;

           m. Failed to require MARTINO to provide consultation or expert

                advice to Defendant’s management;

           n. Failed to allow MARTINO involvement in planning long or

                short-term business objectives;

           o. Failed to allow MARTINO to investigate and resolve matters of

                significance on behalf of management;

           p. Failed to allow MARTINO to represent the company in handling

                complaints, arbitrating disputes or resolving grievances;

                                       7
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 8 of 26 PageID 8




             q. Failed to assign MARTINO to perform work in functional areas

                  such as tax, finance, accounting, budgeting, auditing, insurance,

                  quality    control,   purchasing,   procurement,     advertising,

                  marketing, research, safety and health, personnel management,

                  human resources, employee benefits, labor relations, public

                  relations, government relations, computer network, internet and

                  database administration, legal and regulatory compliance, and

                  similar activities;

             r.   Required MARTINO to take direction as to how to perform her

                  job duties, and what tasks to perform, from her supervisors, and;

             s. Assigned MARTINO only duties that did not require her to

                  perform work directly related to assisting with the running or

                  servicing of the Defendant’s business (as distinguished, for

                  example, selling the Defendant’s product).

      29.    MARTINO was required by the Defendant to work an average fifty

(50) hours per week without proper overtime compensation, but often as many as

seventy (70) hours during the Defendant’s busy season.

      30.    The Defendant's practices alleged in ¶27, supra, establish that

MARTINO was not FLSA-exempt but rather a non-exempt employee whom the

Defendant required or permitted to work off-the-clock in violation of the FLSA

because MARTINO performed work for the benefit of the Defendant for which

                                         8
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 9 of 26 PageID 9




she was not compensated. To the extent that such work is performed during a

work week in which MARTINO has, or would have, worked in excess of forty (40)

hours per week, such practice violates the overtime pay provisions of the FLSA by

virtue of the Defendant's failure to pay compensation at a rate of one and one-half

(1 and 1/2) times MARTINO’s regular hourly wage rate.

      31.    The Defendant misclassified MARTINO as FLSA-exempt and has

failed to keep records of her hours worked.

      32.    For the majority of MARTINO’s employment, the Defendant did

not pay MARTINO overtime, and instead opted to compensate MARTINO on a

salary basis despite the fact the Defendant should have been paying MARTINO

on an hourly, non-exempt rate during the entire course of her employment with

the Defendant. However, during the last pay period of MARTINO’s employment,

the Defendant refused to pay her for any of the time she worked for the Defendant

while she was in the hospital. MARTINO was required by the Defendant to work

in excess of forty (40) hours per week without proper overtime compensation.

      33.    At all relevant times, the Defendant’s employment of MARTINO

has been on a salary basis, which salary was designed to cover all hours worked

up to forty (40) hours per week.

      34.    The Defendant failed to act in good faith and did not have a

reasonable belief it had complied with the FLSA.

      35.    The Defendant has violated the FLSA by failing to pay overtime

                                        9
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 10 of 26 PageID 10




wages to MARTINO.

     COUNT I – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT
                    (“FMLA”)- INTERFERENCE

      36.    The Plaintiff hereby incorporates by reference Paragraphs 1-23 in

this Count by reference as though fully set forth below.

      37.    MARTINO qualified for FMLA leave under 29 U.S.C. § 2611(11); 29

CFR §§ 825.113(a); 825.800 since MARTINO began suffering from a serious health

condition, had worked for more than 1,250 hours in the previous 12 months, the

FMLA defining a serious health condition as an illness, injury, impairment, or

physical or mental condition that involves treatment by a health care provider.

      38.    MARTINO informed the Defendant of her need for leave for her

own serious health condition.

      39.    The Defendant was responsible for designating leave as FMLA-

qualifying and for giving notice of the designation within five business days,

absent extenuating circumstances, after it has enough information to make that

determination.

      40.    If the Defendant were to have decided that MARTINO’s absence

was not FMLA- qualifying, it must have notified her of this fact in the Designation

Notice under 29 CFR § 825.300(d)(1).

      41.    The Defendant has never provided MARTINO with any notice

disqualifying her FMLA leave.


                                        10
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 11 of 26 PageID 11




      42.     In fact, the Defendant determined that MARTINO was eligible for

leave under the FMLA and yet refused to allow her to return to work, thus

terminating her employment because of her request for federally protected

medical leave.

      43.     MARTINO engaged in activity protected by the FMLA when she

requested leave due to her serious health condition, consistently informing the

Defendant of the same.

      44.     The Defendant knew, or should have known, that MARTINO was

exercising her rights under the FMLA and was aware of MARTINO’s need for

FMLA-protected absence.

      45.     MARTINO complied with all of the notice and due diligence

requirements of the FMLA.

      46.     The Defendant was obligated, but failed, to allow MARTINO to take

FMLA leave and to return MARTINO, an employee who requested and took

FMLA leave, to her former position or an equivalent position with the same pay,

benefits, and working conditions when she tried to return to work under 29 U.S.C.

§ 2614(a)(1); 29 CFR § 825.215(a).

      47.     A causal connection exists between MARTINO’s request for FMLA-

protected leave and her termination from employment with the Defendant

because the Defendant denied MARTINO a benefit to which she was entitled

under the FMLA.

                                       11
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 12 of 26 PageID 12




      48.    As a result of the above-described violations of FMLA, MARTINO

has been damaged by the Defendant in the nature of lost wages, salary,

employment benefits and other compensation and is therefore entitled to recover

actual monetary losses, interest at the prevailing rate and liquidated damages.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, an award of damages for lost wages and benefits, prejudgment interest,

and liquidated damages under 29 U.S.C. § 2617(a)(1)(A), reinstatement or such

other legal or equitable relief as may be appropriate, and an award of reasonable

attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and any other

such damages as this honorable Court deems just.

     COUNT II – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT
                     (“FMLA”)- RETALIATION

      49.    The Plaintiff hereby incorporates by reference Paragraphs 1-23 and

38-48 in this Count by reference as though fully set forth below.

      50.    MARTINO informed the Defendant of her need for leave for his

own serious health condition.

      51.    MARTINO engaged in activity protected by the FMLA when she

requested leave due to her serious health condition and reinstatement, consistently

informing the Defendant of the same.

      52.    The Defendant knew, or should have known, that MARTINO was

exercising her rights under the FMLA and was aware of MARTINO’s need for


                                        12
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 13 of 26 PageID 13




FMLA-protected absence.

      53.     A causal connection exists between MARTINO’s request for FMLA-

protected leave and reinstatement and her termination from employment with the

Defendant because MARTINO engaged in statutorily protected activity under the

FMLA.

      54.     The Defendant retaliated by altering the terms and conditions of

MARTINO’s employment by refusing to return her to work, thereby terminating

MARTINO’s employment because she engaged in the statutorily protected

activity of requesting and FMLA leave, and demanding reinstatement. The

Defendant refused to return MARTINO to work because MARTINO requested

and took FMLA leave, and demanded reinstatement, and terminated her because

she engaged in this statutorily protected activity.

      55.     The Defendant engaged in willful and intentional retaliation in

violation of the FMLA by terminating MARTINO's employment because she

engaged in activity protected by the FMLA.

      56.     As a result of the above-described violations of FMLA, MARTINO

has been damaged by the Defendant in the nature of lost wages, salary,

employment benefits and other compensation and is therefore entitled to recover

actual monetary losses, interest at the prevailing rate and liquidated damages.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

 right, an award of damages for lost wages and benefits, prejudgment interest,

                                         13
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 14 of 26 PageID 14




 and liquidated damages under 29 U.S.C. § 2617(a)(1)(A), reinstatement or such

 other legal or equitable relief as may be appropriate, and an award of reasonable

 attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and any other

 such damages as this honorable Court deems just.

   COUNT III – VIOLATION OF THE AMERICANS WITH DISABILITIES
                       ACT, AS AMENDED

      57.    Plaintiff incorporates by reference Paragraphs 1-23 of this Complaint

as though fully set forth below.

      58.    At all relevant times, MARTINO was an individual with a disability

within the meaning of the ADAAA.

      59.    Specifically, MARTINO has impairments that would substantially

limit one or more major life activities and bodily functions, has a record of the

impairment, and is regarded by the Defendant as having such impairments.

      60.    MARTINO is a qualified individual as that term is defined in the

ADAAA.

      61.    MARTINO is an individual who, with reasonable accommodation, at

all relevant times could perform the essential functions of the job with the

Defendant.

      62.    At all material times, MARTINO was an employee and the

Defendant was her employer covered by and within the meaning of the ADAAA.

      63.    MARTINO has disabilities, which qualify under the ADAAA.


                                        14
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 15 of 26 PageID 15




      64.    The Defendant discriminated against MARTINO with respect to the

terms, conditions, and privileges of employment because of her disabilities.

      65.    The Defendant conducted itself with malice or with reckless

indifference to MARTINO’s federally protected rights.

      66.    The Defendant discriminated against MARTINO in violation of the

ADAAA by interfering with her enjoyment of all benefits, privileges, terms, and

conditions of her employment.

      67.    The conduct of the Defendant altered the terms and conditions of

MARTINO’s employment and MARTINO suffered negative employment action

in the form of discipline and termination.

      68.    As a direct and proximate result of the violations of the ADAAA, as

referenced and cited herein, MARTINO has lost all of the benefits and privileges

of her employment and has been substantially and significantly injured in her

career path that was anticipated from her employment.

      69.    As a direct and proximate result of the violations of the ADAAA as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MARTINO is entitled to all relief necessary to make

her whole.

      70.    As a direct and proximate result of the Defendant’s actions,

MARTINO has suffered damages, including but not limited to, a loss of

employment opportunities, loss of past and future employment income and fringe

                                        15
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 16 of 26 PageID 16




benefits, humiliation, and non-economic damages for physical injuries, mental

and emotional distress.

          71.      MARTINO has exhausted her administrative remedies and this

count is timely brought.

          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.           Injunctive relief directing the Defendant to cease and desist from all

                disability discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages, and;

   viii.        Such other relief as this Court shall deem appropriate.

                                               16
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 17 of 26 PageID 17




     COUNT IV – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT-
                   DISABILITY DISCRIMINATION

      72.    Plaintiff incorporates by reference Paragraphs 1-23 of this Complaint

as though fully set forth below.

      73.    At all relevant times, MARTINO was an individual with a disability

within the meaning of the FCRA.

      74.    Specifically, MARTINO has impairments that would substantially

limit one or more major life activities and bodily functions, has a record of the

impairment, and is regarded by the Defendant as having such impairments.

      75.    MARTINO is a qualified individual as that term is defined in the

FCRA.

      76.    MARTINO is an individual who, with reasonable accommodation, at

all relevant times could perform the essential functions of the job with the

Defendant.

      77.    At all material times, MARTINO was an employee and the

Defendant was her employer covered by and within the meaning of the FCRA.

      78.    MARTINO has disabilities, which qualify under the FCRA.

      79.    The Defendant discriminated against MARTINO with respect to the

terms, conditions, and privileges of employment because of her disabilities.

      80.    The Defendant conducted itself with malice or with reckless

indifference to MARTINO’s protected rights under Florida law.


                                        17
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 18 of 26 PageID 18




      81.    The Defendant discriminated against MARTINO in violation of the

FCRA by interfering with her enjoyment of all benefits, privileges, terms, and

conditions of her employment.

      82.    The conduct of the Defendant altered the terms and conditions of

MARTINO’s employment and MARTINO suffered negative employment action

in the form of discipline and termination.

      83.    As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, MARTINO has lost all of the benefits and privileges

of her employment and has been substantially and significantly injured in her

career path that was anticipated from her employment.

      84.    As a direct and proximate result of the violations of the FCRA as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MARTINO is entitled to all relief necessary to make

her whole.

      85.    As a direct and proximate result of the Defendant’s actions,

MARTINO has suffered damages, including but not limited to, a loss of

employment opportunities, loss of past and future employment income and fringe

benefits, humiliation, and non-economic damages for physical injuries, mental

and emotional distress.

      86.    MARTINO has exhausted her administrative remedies and this

count is timely brought.

                                        18
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 19 of 26 PageID 19




          WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

   i.           Injunctive relief directing Defendant to cease and desist from all

                disability discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages, and;

   viii.        Such other relief as this Court shall deem appropriate.

                  COUNT V – VIOLATION OF THE ADAAA- RETALIATION

          87.      Plaintiff incorporates by reference Paragraphs 1-23 of this Complaint

as though fully set forth below.



                                               19
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 20 of 26 PageID 20




      88.      Following MARTINO’s request for reasonable accommodation, the

Defendant retaliated by altering the terms and conditions of her employment by

terminating MARTINO.

      89.      This constitutes a protected activity because such objections were in

furtherance of rights secured to her by law.

      90.      Said protected activity was the proximate cause of the Defendant’s

negative employment actions against MARTINO including changed working

conditions, discipline, and ultimately termination.

      91.      Instead of ceasing its disparate treatment based upon disability, the

Defendant retaliated against MARTINO via changed working conditions,

discipline, and termination.

      92.      The acts, failures to act, practices and policies of the Defendant set

forth above constitute retaliation in violation of the ADAAA.

      93.      As a direct and proximate result of the violations of the ADAAA, as

referenced and cited herein, MARTINO has lost all of the benefits and privileges

of her employment and has been substantially and significantly injured in her

career path.

      94.      As a direct and proximate result of the violations of the ADAAA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MARTINO is entitled to all relief necessary to make

her whole as provided for under the ADAAA.

                                          20
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 21 of 26 PageID 21




      95.     As a direct and proximate result of the Defendant’s actions,

MARTINO has suffered damages, including but not limited to, a loss of

employment opportunities, loss of past and future employment income and fringe

benefits, humiliation, and non-economic damages for physical injuries, mental

and emotional distress.

      96.     MARTINO has exhausted her administrative remedies and this

count is timely brought.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had she

              maintained her position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

      iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of the Defendant’s actions;



                                          21
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 22 of 26 PageID 22




      v.      Declaratory relief declaring the acts and practices of the Defendant to

              be in violation of the statute cited above;

      vi.     Reasonable attorney's fees plus costs;

      vii.    Compensatory damages, and;

      viii.   Such other relief as this Court shall deem appropriate.

        COUNT VI – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
                      OF 1992- RETALIATION

      97.     Plaintiff incorporates by reference Paragraphs 1-17 of this Complaint

as though fully set forth below.

      98.     Following MARTINO’s request for reasonable accommodation, the

Defendant retaliated by altering the terms and conditions of her employment by

terminating MARTINO.

      99.     This constitutes a protected activity because such objections were in

furtherance of rights secured to her by law.

      100.    Said protected activity was the proximate cause of the Defendant’s

negative employment actions against MARTINO including changed working

conditions, discipline, and ultimately termination.

      101.    Instead of ceasing its disparate treatment based upon disability, the

Defendant retaliated against MARTINO via changed working conditions,

discipline, and termination.




                                          22
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 23 of 26 PageID 23




      102.     The acts, failures to act, practices and policies of the Defendant set

forth above constitute retaliation in violation of the FCRA.

      103.     As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, MARTINO has lost all of the benefits and privileges

of her employment and has been substantially and significantly injured in her

career path.

      104.     As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MARTINO is entitled to all relief necessary to make

her whole as provided for under the FCRA.

      105.     As a direct and proximate result of the Defendant’s actions,

MARTINO has suffered damages, including but not limited to, a loss of

employment opportunities, loss of past and future employment income and fringe

benefits, humiliation, and non-economic damages for physical injuries, mental

and emotional distress.

      106.     MARTINO has exhausted her administrative remedies and this

count is timely brought.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:




                                          23
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 24 of 26 PageID 24




      i.      Injunctive relief directing the Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had she

              maintained her position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

      iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of Defendant’s actions;

      v.      Declaratory relief declaring the acts and practices of the Defendant to

              be in violation of the statute cited above;

      vi.     Reasonable attorney's fees plus costs;

      vii.    Compensatory damages, and;

      viii.   Such other relief as this Court shall deem appropriate.

       COUNT VII: VIOLATION OF THE FLSA- UNPAID OVERTIME

      107.     The Plaintiff hereby incorporates Paragraphs 1-9 and 24-36 in this

Count as though fully set forth herein.

      108.     MARTINO was actually covered, non-exempt employee under the

FLSA at all times during her employment as a scheduler with the Defendant.

                                          24
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 25 of 26 PageID 25




        109.   The Defendant was required by the FLSA to pay MARTINO at least

time and one- half for all hours worked by MARTINO in excess of 40 hours per

week.

        110.   The Defendant had operational control over all aspects of

MARTINO’s day-to- day functions during her employment, including

compensation.

        111.   The Defendant was MARTINO’s "employer" and is liable for

violations of the FLSA in this case.

        112.   The Defendant violated the FLSA by failing to pay MARTINO at

least time and one-half for all hours worked over 40 per week.

        113.   The Defendant has willfully violated the FLSA in refusing to pay

MARTINO proper overtime for all hours worked over 40 per week.

        114.   As a result of the foregoing, MARTINO has suffered damages of lost

wages.

        115.   The Defendant is the proximate cause of MARTINO’s damages.

         WHEREFORE, the Plaintiff prays that this Honorable Court enter a

 Judgment in her favor and against the Defendant for an amount consistent with

 evidence, together with liquidated damages, the costs of litigation, interest, and

 reasonable attorneys’ fees.




                                        25
Case 2:21-cv-00031-SPC-NPM Document 1 Filed 01/12/21 Page 26 of 26 PageID 26




                           DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, CHRISTIE MARTINO, by and through his

 undersigned attorney, and demands a jury trial under Federal Rule of Civil

 Procedure 38 on all issues triable of right by a jury in this action.

                                  Respectfully submitted,



 Dated: January 12, 2021          /s/ Benjamin H. Yormak
                                  Benjamin H. Yormak
                                  Florida Bar Number 71272
                                  Trial Counsel for Plaintiff
                                  Yormak Employment & Disability Law
                                  9990 Coconut Road
                                  Bonita Springs, Florida 34135
                                  Telephone: (239) 985-9691
                                  Fax: (239) 288-2534
                                  Email: byormak@yormaklaw.com




                                          26
